PER CURIAM.
It affirmatively appears on the record that defendant’s counsel believed the witness Gill to be the person who weighed the paper at the Whippany Mills, and that, when he discovered his mistake, he asked for an adjournment, to enable him to produce the weigher. The adjournment was granted at first on terms by the trial court, but, as appears from the record, after argument and an examination of the papers, the court dismissed defendant’s counterclaim, and gave judgment for the plaintiff, because of a statement on plaintiff’s billheads that “all claims must be made within ten days after receipt of goods.” These facts seem to indicate that the trial court, while favoring an adjournment, gave judgment in plaintiff’s favor upon an erroneous conception of the binding effect of the printed statement upon the defendants that rendered the-question of adjournment immaterial, and which does not seem to have been taken into consideration in the final disposition of the case.
Judgment reversed, and new trial ordered, with costs and disbursements to appellant to abide the event. '